 348DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board certified that a majority of the valid ballots was notcast for Shopmen's Local Union 546 of the International Associationof Bridge, Structural and Ornamental Iron Workers, AFL, and thatthis union is not the exclusive representative of the production andmaintenance employees at the Employer's Oklahoma City, Oklahoma,plant.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Certification of Results of Election.JohnDeere Harvester Works of Deere & CompanyandInterna-tionalDie Sinkers Conference on behalf of its East MolineDie SinkersLodge No. 470,Independent,Petitioner.Case No.13-RC-4446. October 11,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Julius N. Draznin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The Petitioner seeks to sever a craft unit of diesinkers, trim-mer diemakers, Keller machine operators, die polishers, and planermachine operators 2 employed in the Employer's toolroom departmentat its East Moline, Illinois, operations.These employees comprise34 out of approximately 100 employees in that department, all of whomhave been represented since 1942, as part of a production and main-tenance unit by the Intervenor (International Union, United Auto-mobile, Aircraft, and Agricultural Implement Workers of Americaand its Local 856, UAW-CIO).i The Petitioner has made an adequate showing of interest in the unit hereinafterfound appropriate.2 The composition of the unit requested by the Petitioner was variously expressed. Inits petition,the unit requested is "all employees working on dies or parts of dies used inthe manufacture of and completion of forgings."At the hearing, the Petitioner explainedthat it was seeking to represent the above employees as a Highly skilled group of employeeswho "are a separate and distinct craft of their own. . .. We are not seeking a depart-ment ; we are seeking a craft unit."114 NLRB No. 67. JOHNDEEREHARVESTER WORKS-OF-DEERE& - COMPANY 349'The Employer and the Intervenor 3 oppose the severance of em-ployees from the production and maintenance unit contending thatthe principles announced by the Board inAmerican PotashcCChemi-cal Corporation 4are not applicable to the instant proceeding.Thus,.they argue that the unit sought is not a true craft; that only a tool-room department is appropriate for severance; and that, in any event,.the Petitioner is not qualified to represent employees in a depart-mental unit.As the Petitioner is not seeking the broader unit, weshall only consider the issue relating to craft severance.In theAmerican Potashcase, the Board announced that henceforthcraft severance would be permitted only where the requested unit con-stituted a true craft consisting of a distinct and homogeneous groupof skilled journeymen craftsmen, their apprentices, and/or helpers,and the petitioning union traditionally represented the craft whoseseverance was sought.As to the latter principle, it is well established,and conceded by the parties, that the Petitioner has traditionallyrepresented craftsmen in the diesinker trade.The Employer is engaged in the manufacture and sale of farmequipment. It operates a toolroom department where employees workon forging dies, jigs, fixtures, tool holders, gauges, and sheet metalforming dies.The highest paid and skilled employee in the toolroomis the diesinker, who plans, lays out, and machines intricate forgingdies.The job of diesinker is to "sink" or mill a cavity in a block ofsteel precisely in accordance to a plan so that a desiredimpressionmay be imparted to the material in production.There are 43 employees in the job classification of toolmaker "A;" 10of whom workas trimmerdiemakers.The trimmerdiemakers spenda major portionof their time planning and constructing trimmer dies.This skilled work is recognized as part of the diesinking trade.5 Con-trary to the contention of the Employer and the Intervenor, the recorddisclosesthat trimmer diemakers, under the Employer's training pro-gram, may progressto the diesinker classification.The remainingtoolmakerswork on a variety of tools and also make sheetmetal form-ing dies.'Only occasionally do they perform the dutiesof trimmerdiemakers.The Keller machine operatorsetsup and operates a duplicatingmachine to cut forging dies. Six of the 25 employeesclassified as ma-3We hereby deny the Intervenor'smotion to dismiss on the ground that the Petitionerdid not request recognition prior to the filing of the petition,as the record shows that atthe hearing the Employer refused to recognize the Petitioner.American Tobacco Com-pany, Incorporated,108 NLRB 1211.* 107 NLRB 14185 seeGeneral Motors Corp,ChevroletMotorDivision.Tonawanda,N. Y., Forge Plant,111 NLRB- 1238;International Harvester,90 NLRB 1905, 1907.6 A foring die is made from a number of pieces of steel put together to form and shapesheet metal to the shape desired ; whereas,the drop forge die made by the diesinkers iscarved out of a solid block of steel to form a design which is the reverse of the productdesired.The latter operation requires a higher degree of skill than the former. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDchine hand "A," also known as planer machine operators, performplaning operations on the surface of die blocks preparatory,to thediesinking operation.The die repairmen, also known as die polishers,perform polishing operation on forging dies.As these employees arenot journeymen craftsmen of the diesinking trade and do not appear tobe in line of progression to the diesinker classification, we shall excludethem from the voting group hereinafter established.We find that the craft unit sought by the Petitioner and consistingof employees in the classifications of diesinkers and trimmer diemak-ers to be a true craft group within the diesinker craft. In view of theforegoing and upon the entire record, we further find that the fol-lowing group of employees may, if they so desire, constitute a craftunit of employees.We shall direct a self-determination election amongall diesinkers and trimmer diemakers' employed at the Employer'sEast Moline, Illinois, operations, excluding all other employees andsupervisors as defined in the Act.However, we shall make no final unit determination at this time. Ifin the election herein directed a majority of the employees vote forthe Petitioner, Ithe, Regional Director is instructed to issue a certifi-cation of representatives for the unit herein described, which in thesecircumstances we find to be appropriate-for purposes of collective bar-gaining.If, on the other hand, a majority vote for the Intervenor,which has requested no election in the overall production and mainte-nance unit it presently represents, the employees will be taken to haveindicated their desire to remain in that unit and the Regional Direc-tor is instructed to issue a certificate of results of election to that effect.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.7 The employees in this classification are G Adolph Bucherer, Ernest F. Erdely, Jr,William R Skinner, LeRoy E Miller, Joseph F Meyers, Earl L. Strupp, Jack M.Christiansen,Otto Selhost, Roy M Doyle, and Glenn H. Hull.Central Pipe Fabricating and Supply Co.andLeon L. NealePipefitters Local 392, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of theUnited States and Canada, AFLandLeon L. Neale.Cases Nos.9-CA-828 and 9--CB-241. October 12, 1955DECISION AND ORDEROn June 3, 1955,TrialExaminerLouis Libbinissued his Inter-mediateReport inthe above-entitled proceedings,finding that the114 NLRB No. 63.